Citation Nr: 0606399	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  94-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right ankle.

5.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left ankle.

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right elbow.

7.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left elbow.

8.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right foot.

9.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left foot.

10.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine.

11.  Entitlement to an effective date prior to September 1, 
1991, for additional Department of Veterans Affairs (VA) 
disability compensation benefits for a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had 12 years of active military service ending 
with his discharge in April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a VA Regional 
Office (RO).  The veteran testified at a local RO hearing in 
July 1993.  He testified at a Board hearing in July 1997 
before a Veterans Law Judge who is no longer employed at the 
Board.  In May 2003, the veteran testified at another Board 
hearing before the undersigned.  The issues on appeal were 
originally before the Board in January 2004 when they were 
remanded for additional evidentiary development and to cure a 
procedural defect.  

The Board notes that in a January 2004 decision, the Board 
found that service connection was warranted for right ear 
hearing loss.  In September 2004 the RO granted service 
connection for right ear hearing loss.  The right ear hearing 
loss issue is therefore no longer in appellate status.  

As noted in the January 2004 Board decision, the veteran has 
raised claims of entitlement to service connection for 
arthritis in the left hand and for an injury to the left 
cheek as well as a claim of entitlement to an increased 
rating for acne keloidalis.  He has also alleged that an 
October 20, 1996 rating decision which denied service 
connection for arthritis of the lumbar spine contained clear 
and unmistakable error and should be reversed.  The issues 
are not inextricably intertwined with the current appeal and 
are, therefore, referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 10 percent 
for arthritis of the left elbow is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss for VA purposes was not manifested 
during active duty or for many years thereafter nor is left 
ear hearing loss otherwise related to such service.

2.  The service-connected arthritis of the right knee does 
not result in limitation of flexion to 30 degrees or less, 
limitation of extension to 15 degrees or more, recurrent 
subluxation, or lateral instability.  

3.  The service-connected arthritis of the left  knee does 
not result in limitation of flexion to 30 degrees or less, 
limitation of extension to 15 degrees or more, recurrent 
subluxation, or lateral instability.

4.  The service-connected arthritis of the right ankle 
results in no more than moderate limitation.

5.  The service-connected arthritis of the left ankle results 
in no more than moderate limitation.

6.  The service-connected arthritis of the right elbow is 
manifested by elbow flexion to 105 degrees, extension to 0 
degrees, and full supination and pronation.

7.  The service-connected arthritis of the right foot is 
manifested by pain and a somewhat limited ability to walk 
which equates to no more than a moderately severe foot 
injury.

8.  The service-connected arthritis of the left foot is 
manifested by pain and a somewhat limited ability to walk 
which equates to no more than a moderately severe foot 
injury.

9.  The service-connected arthritis of the cervical spine 
results in severe limitation of motion of the cervical spine.  

10.  The veteran has been in receipt of at least a 30 percent 
combined disability evaluation since August 16, 1978.  

11.  A. H. was born in April 1981.  

12.  The veteran submitted a document dated August 28, 1991 
which is the first evidence of record that the veteran was 
claiming additional VA benefits based on A.H.'s birth.  

13.  Prior to August 28, 1991, VA did not receive a 
communication from the veteran informing VA that the veteran 
was claiming additional VA benefits for his son, A.H. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).  

5.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).  

6.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208 
(2005).  

7.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2005).

8.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2005). 

9.  The criteria for an evaluation of 30 percent but no 
higher for the service-connected arthritis of the cervical 
spine, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5290 (2005).

10.  The criteria for entitlement to an effective date prior 
to September 1, 1991, for additional Department of Veterans 
Affairs (VA) disability compensation benefits for a dependent 
child have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 
2002); 38 C.F.R. § 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in statement of 
the case, the supplemental statements of the case and a 
February 2004 VCAA letter have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  More over, in the February 2004 VCAA 
letter, the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in February 2004 regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on these claims have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, as to the issues addressed on the merits in this 
decision, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA, Social 
Security and private treatment records have been obtained.  
The veteran has also been afforded VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Entitlement to service connection for left ear hearing loss.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  As noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

The Board finds that service connection is not warranted for 
left ear hearing loss.  There is no persuasive evidence of 
record showing left ear hearing loss for VA purposes during 
service or at the time of discharge from service.  The report 
of the service examination conducted in January 1957, 
demonstrates that hearing acuity was determined to be 15/15 
using whispered voice and spoken voice testing.  The veteran 
denied having or ever having had hearing loss on a Report of 
Medical History he completed at the time of his separation 
examination in January 1969.  Testing revealed that pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
25
15

Furthermore, there is no persuasive evidence of the presence 
of left ear hearing loss within one year of discharge which 
would allow for the grant of service connection on a 
presumptive basis.  Private audiological testing conducted in 
May 1969 showed that pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
20
30

The veteran's hearing did not change significantly six years 
later as demonstrated by private audiological testing in 
October 1975.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
10
30

In May 1996, the veteran submitted his claim of entitlement 
to service connection for hearing loss.  The Board finds the 
first persuasive evidence of record of the presence of left 
ear hearing loss for VA purposes was included in the report 
of private audiological testing which was conducted in August 
1996.  Pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
55
---
60

Speech discrimination was 76 percent.  



Further testing included evidence of left ear hearing loss.  
Private testing in September 1996 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
40
55
50

Speech discrimination was 72 percent.  

The Board notes that in March 1998, a private physician 
reported he examined the veteran in August 1996.  The veteran 
relayed a history of having bilateral hearing loss since 
1968.  Physical examination was noted to be unremarkable and 
the working diagnosis at that time was mild serous otitis 
media with hearing loss and tinnitus.  The veteran seen again 
in September 1996 when hearing evaluation revealed a moderate 
to marked sensorineural hearing loss in both ears.  Speech 
discrimination threshold for the left ear was 72 percent at 
that time.  The Board finds this is not persuasive evidence 
of the presence of hearing loss since 1968.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The author of the March 1998 letter specifically wrote that 
he was basing his information on a 1996 examination which 
also reduces the probative value of the evidence.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The physician did not indicate 
that he had access to nor had he reviewed any medical records 
of the veteran prior to 1996.  

The veteran testified before the undersigned in May 2003 that 
he did not have a hearing test at the time of his discharge.  
He alleged that two weeks after his discharge, a hearing 
disability was noted when he applied for a job.  He alleged 
that exposure to generator noise during active duty damaged 
his hearing.  He also reported he worked at a rifle range.  

However, while the veteran has alleged that he had had 
hearing loss since active duty, the Board notes that at the 
time of his January 1969 discharge examination, the veteran 
expressly denied having or ever having had hearing loss.  The 
Board places greater probative weight on the report of 
medical history the veteran completed in January 1969 wherein 
he indicated that he did not have hearing loss over his 
current allegations and testimony.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

The preponderance of the evidence is against a finding that 
the veteran's current hearing loss in the left ear which was 
first manifested for VA purposes more than 25 years after his 
discharge is related to his active duty service.  As a 
preponderance of the evidence is against the claim to service 
connection for left ear hearing loss, the benefit of the 
doubt doctrine is not for application. 

General Increased Ratings Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee and right knee.

The veteran has claimed entitlement to an increased rating 
for his service-connected arthritis of the knees.  The knee 
disabilities have been evaluated as 10 percent disabling 
under Diagnostic Code 5003.  Pursuant to Diagnostic Code 
5003, arthritis established by x- ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board finds that an increased rating is not warranted for 
either knee when it is evaluated based on limitation of 
motion.  At the time of a September 1996 VA examination, 
physical examination determined that the veteran was able to 
flex his knees fully to 140 degrees.  At the time of the 
August 1998 VA examination, physical examination revealed 
that the veteran was able to fully extend his knees but that 
flexion was limited to 90 degrees.  On VA examination in 
April 2000, physical examination demonstrated that the 
veteran could flex his knees to 90 degrees and extension was 
reported to be limited to 20 degrees less than full.  
However, at the time of the most recent VA examination in 
November 2001, the range of motion in both knees was 
determined to be from 0 degrees extension to 140 degrees of 
flexion.  With the exception of the finding of a lack of 20 
degrees of extension at the time of the April 2000 VA 
examination, the evidence included in these reports of VA 
examinations does not equate to compensable ratings under 
Diagnostic Codes 5260 and 5261.  The greatest limitation of 
flexion reported was to 90 degrees.  While the report of the 
April 2000 VA examination indicated that extension of the 
veteran's knees was limited to 20 degrees less than 0 (which 
equates to a 20 degrees limitation of extension based on a 
normal range of motion of the knee of flexion to 140 degrees 
and extension to 0 degrees), it appears that this reading is 
inconsistent with the other examinations.  The Board 
therefore declines to view this one isolated report of 
limitation of extension as an accurate representation of 
impairment of extension.  The rest of the evidence of record 
including the most recent examination in November 2001 
demonstrates that the veteran could fully extend both knees.  
The Board finds that the preponderance of the veteran 
demonstrates that the veteran can, in fact, fully extend his 
knee.  

Although the record does show some complaints of functional 
loss due to pain, weakness, fatigue, and incoordination, 
there is no persuasive showing that such additional 
functional loss limits flexion to 30 degrees or less or 
extension to 15 degrees or more so as to warrant the next 
higher rating of 20 percent under Codes 5260 and 5261.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  At the time of the September 
1996 VA examination, the veteran complained of pain in his 
right knee and his left knee did not bother him as much.  In 
November 2001, he reported that he experienced flares of pain 
approximately three times per month during which time he had 
difficulty of coordination of his gait due to pain.  He also 
reported a history of chronic weakness and early fatiguing of 
the quadriceps bilaterally.  Significantly, however, he 
denied any history of chronic loss of the range of motion.  

The Board finds that an increased rating is not warranted for 
either knee when it is evaluated under Diagnostic Code 5257.  
Under this Diagnostic Code, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  The 
Board finds that physical examination conducted at the time 
of the VA examinations in September 1996, August 1998, April 
2000 and November 2001 all evidenced the fact that the 
veteran's knees were stable.  The veteran alleged at the time 
of the April 2000 VA examination, and has also testified 
before the undersigned in May 2003, that his knees would give 
out on him.  However, the Board places greater probative 
weight on the findings of the VA examiners who evaluated the 
veteran in a clinical setting and determined that his knees 
were stable.  There is no persuasive evidence or recurrent 
subluxation or lateral instability to warrant assignment of 
separate ratings under Code 5257.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left ankle and right ankle.

The veteran's bilateral ankle disabilities have been 
evaluated as 10 percent disabling under Diagnostic Code 5271.  
This Diagnostic Code provides that a 10 percent evaluation is 
warranted for moderate limited motion of the ankle.  A 20 
percent evaluation is assignable for marked limited motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

An evaluation in excess of 10 percent for an ankle disability 
may also be assigned if the evidence establishes ankylosis of 
the ankle or malunion of the os calcis or astragalus with 
marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5274 (2002).  

Under Diagnostic Code 5270, a 20 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion, 
less than 30 degrees.  A 30 percent evaluation is assignable 
for ankylosis of the ankle in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between zero 
degrees and 10 degrees.  A 40 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

For the purposes of this decision, normal ankle motion is 0 
degrees to 20 degrees dorsiflexion and 0 degrees to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The rating criteria do not provide a compensable rating for a 
mild or slight limitation of ankle motion.  38 C.F.R. § 4.31.  
A compensable (10 percent) evaluation requires a limitation 
of motion which approximates at least a moderate limitation.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.  The next 
higher rating must approximate a marked limitation of motion.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

The Board finds ratings in excess of 10 percent are not 
warranted for either of the service-connected ankle 
disabilities.  At the time of the September 1996 VA 
examination, physical examination showed no swelling, 
deformity or tenderness on motion.  Gait was determined to be 
normal and no foot dragging was present.  On VA examination 
in August 1998, physical examination of the ankles revealed 
no anatomic deformities.  No synovitis, crepitus or 
instability was noted.  The range of motion of the ankles was 
dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  
At the time of the April 2000 VA general medical examination, 
the range of motion of the right ankle was found to be 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
Subtalar motion was moderate.  The range of motion of the 
left ankle was dorsiflexion to 10 degrees and plantar flexion 
to 15 degrees.  Moderate motion of the subtalar observed.  
The most recent VA examination was conducted in November 
2001.  Physical examination revealed pain on motion and pain 
associated with repeat range of motion testing.  Dorsiflexion 
on the right was to 18 degrees and plantar flexion was to 40.  
Dorsiflexion of the left ankle was to 15 degrees and plantar 
flexion was to 35 degrees.  

Viewing the examination results, the Board believes that the 
limitation of motion of the ankles is best described as 
moderate when compared to normal ranges of motion.  There is 
admittedly some deviation in the reported ranges of motion.  
However, the general picture demonstrated on examination is 
that dorsiflexion and plantar flexion are limited to the 
middle ranges of normal.  The Board concludes that this shows 
essentially moderate limitation of motion and does not more 
nearly approximate marked limitation of motion. 

The Board further finds that an increased rating is not 
warranted for either ankle upon consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and Deluca.  At the time of the most 
recent VA examination in November 2001, the veteran 
complained of flares of ankle pain occurring twice per month.  
He reported that he had difficulty with coordination and gait 
during flares.  He also reported a history of chronic 
weakness and early fatiguing as well as a history of 
intermittent spraining of the ankles and some loss of motion 
bilaterally.  The veteran testified before the undersigned in 
May 2003 that he had swelling in the ankles.  However, there 
is no persuasive evidence of record demonstrating that the 
veteran experiences marked limitation of motion of either 
ankle upon consideration of pain on use or during flares.  

The Board finds there is no competent evidence of record 
demonstrating the presence of ankylosis of the ankle or 
malunion of the os calcis or astragalus with marked 
deformity.  An increased rating is not warranted for either 
ankle when they are evaluated under Diagnostic Codes 5270, 
5272, 5274.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the right elbow.

The service-connected arthritis of the elbow is evaluated as 
10 percent disabling under Diagnostic Code 5003.  

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 degrees, and a 20 percent evaluation requires 
that extension be limited by 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Code 5213.

For purposes of this decision, the normal motion of an elbow 
is from 0 degrees to 145 degrees of flexion, 0 to 80 degrees 
of forearm pronation, and 0 to 85 degrees of forearm 
supination.  38 C.F.R. § 4.71, Plate I.

The Board finds an increased rating is not warranted for the 
right elbow based on limitation of any motion.  Physical 
examination of the elbows was normal at the time of the 
September 1996 VA examination.  On VA examination in August 
1998, the veteran complained of pain in his elbows.  The 
range of motion of the elbows was flexion to 110, extension 
was full to 0 degrees; and pronation and supination were full 
to 80 degrees.  A VA general medical examination was 
conducted in April 2000.  The veteran complained of bilateral 
elbow pain and an inability to fully straighten the elbows.  
Physical examination of the elbows revealed that the range of 
motion of the right elbow was 105 degrees of flexion, 0 
degrees of extension, 80 degrees of pronation and 90 degrees 
of supination.  On VA examination in November 2001, the 
veteran complained of chronic, intermittent pain in the right 
elbow with flare-ups occurring twice per month without a 
history of loss of the range of motion.  Physical examination 
of the right elbow revealed a range of motion of flexion to 
145 degrees, supination to 85 degrees, and pronation to 80 
degrees.  

The Board finds that the range of motion testing summarized 
above does not warrant a rating in excess of 10 percent for 
the right elbow.  The evidence does not demonstrate that the 
veteran experiences limitation of flexion to 90 degrees or 
less, limitation of flexion to 45 degrees or more, or 
limitation of motion of the last quarter arc with the hand 
not reaching full pronation.  

The Board finds that an increased rating is not warranted for 
the right elbow upon consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and Deluca.  The most recent VA examination 
indicates that, while the veteran had chronic intermittent 
pain with flares, there was no loss of motion.  The veteran 
testified before the undersigned in May 2003 that he had a 
lot of pain in his elbows caused by movement.  This evidence 
is not persuasive as to a finding that the loss of motion 
equates to an evaluation in excess of 10 percent under any of 
the applicable Diagnostic Codes.  


Entitlement to a rating in excess of 10 percent for arthritis 
of the left foot and right foot.

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

On VA examination in September 1996, the veteran complained 
of pain in both ankles.  Gait was normal and no foot dragging 
was present.  The diagnoses was swelling on the dorsum of the 
right foot.  At the time of a VA examination in August 1998, 
the veteran complained of pain in his feet.  The right foot 
was tender but without deformities.  The impression was 
generalized hypertrophic osteoarthritis of the feet.  A VA 
general medical examination was conducted in April 2000.   
The veteran complained of recurrent foot pain, primarily with 
cold weather.  Physical examination of the feet revealed 
tenderness to palpation.  The pertinent diagnosis was 
recurrent bilateral foot pain due to severe degenerative 
osteoarthritis.  At the time of the most recent VA 
examination in November 2001, the veteran complained of 
bilateral foot pain with flares of pain occurring 
approximately five times per month.  During times of flares, 
he reported difficulty with coordination and gait.  There was 
no history of chronic loss of motion, weakness or early 
fatiguing of the foot muscles.  Physical examination revealed 
tenderness to palpation in the heels.  There was no pain with 
resisted dorsiflexion.  

A private clinical record dated in February 1998 indicates 
that the veteran complained of a large, hard mass on the 
right foot.  Physical examination revealed a bony protrusion 
without tenderness.  The range of motion of the ankle was 
maintained.  The impression was exostosis of the right foot.  

The evidence of record demonstrates that the veteran's 
bilateral disorder of the feet is productive of pain and 
somewhat limits his ability to walk.  However, the record 
simply does not reflect that the veteran's foot disorder is 
productive of symptomatology analogous to a moderately severe 
injury of the foot.  Such findings are not reflected in the 
recent VA examination reports.  The Board finds that the 
service-connected disability is manifested by foot pain 
which, as described by the veteran, is within the realm of 
symptomatology contemplated by the currently assigned 
separate 10 percent rating.  Accordingly, the Board concludes 
that the criteria for disability ratings higher than 10 
percent for the bilateral foot disability are not met. 

Entitlement to a rating in excess of 20 percent for arthritis 
of the cervical spine.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The previous version of the rating criteria provided as 
follows: 

Under Code 5287, favorable ankylosis of the cervical spine is 
assigned a 30 percent evaluation and unfavorable ankylosis of 
the cervical spine is assigned a 40 percent evaluation.  

Under Code 5290, limitation of motion of the cervical spine 
is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 30 percent rating for severe limitation of 
motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows: 1) 30 percent -- 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; 2) 40 
percent -- unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 3) 50 percent -- unfavorable ankylosis 
of the entire thoracolumbar spine; and 4) 100 percent -- 
unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  Note (2):  
(See also Plate V.)  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (3): In 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4): Round each range of 
motion measurement to the nearest five degrees.  Note (5):  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  5235 Vertebral 
fracture or dislocation 5236 Sacroiliac injury and weakness  
5237 Lumbosacral or cervical strain 5238 Spinal stenosis  
5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome Intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Factual Background

In August 1996, the veteran submitted his claim of 
entitlement to an increased rating for his service connected 
cervical spine disability.  

On VA examination in September 1996, the veteran complained 
of pain in his back.  He reported that he was unable to sit 
for long periods of time.  He reported that back pain would 
radiate down his right buttock.  Physical examination of the 
cervical spine revealed no postural abnormality or 
deformities.  Range of motion was follows flexion to 30 
degrees, extension to 30 degrees, left lateral flexion to 25 
degrees and right lateral flexion to 30 degrees; rotation to 
the left and right of 55 degrees.  There appeared to be some 
pain on left lateral flexion of the cervical spine.  The 
pertinent diagnosis was degenerative joint disease of the 
cervical spine.  It was noted that the veteran had absent 
ankle jerks bilateral and diminished pain at the L4 and L5 
dermatomes.  

At the time of a VA examination conducted in August 1998, the 
veteran complained of pain in his neck.  During the 
examination, the veteran appeared to be quite guarded and 
offered a moderate amount of resistance which he reported was 
due to pain.  Physical examination of the cervical spine 
revealed no anatomic deformities.  There was no spinal 
tenderness and no muscle spasm.  Range of motion was forward 
flexion to 20 degrees; extension to 20 degrees; right and 
left lateral flexion to 10 degrees; rotation to the right and 
left was moderately diminished.  The pertinent impression was 
generalized hypertrophic osteoarthritis of the cervical 
spine.  The examiner noted that the veteran complained of 
pain but this was difficult for the examiner to understand 
due to the lack of objectivity.  

On VA examination in April 2000, the veteran complained of 
recurrent neck pain.  He treated it with Motrin.  Physical 
examination of the cervical spine revealed no tenderness to 
percussion, no proximal abnormalities or fixed deformities 
and no spasms.  Range of motion was flexion to 25 degrees, 
extension to 20 degrees, right and left lateral flexion to 10 
degrees and right and left lateral flexion to 20-25 degrees.  
No pain on motion was noted.  No neurological deficits were 
found.  The pertinent diagnosis was recurrent neck pain - 
degenerative joint disease.  The veteran reported that he 
could not sit or stand for long periods of time due to his 
back and neck conditions.  The examiner opined that, due to 
the various abnormalities including lower gastrointestinal 
bleeding, the veteran was probably not employable.  

A Functional Capacity Questionnaire which was completed by 
Dr. Malek, MD, in April 2001, indicated that the veteran had 
multilevel degenerative disc disease and spinal stenosis.  He 
was limited to standing 30-60 minutes and limited to sitting 
1-2 hours.  It was opined that the veteran would be unable to 
alternate between sitting and standing positions on a 
continuous basis throughout an eight hour work day without 
experiencing aggravation of pain or fatigue.  It was opined 
that the veteran was unable to work continuously for a two 
hour period without interruption due to his physical 
condition.  The veteran did not have significant limitation 
in the ability to pick up small objects but did have 
significant limitation in the ability to reach and handle 
objects.  The veteran was able to use his hands on a 
consistent basis without interruption due to pain.  He could 
sand or walk for 1/3 of an 8 hour work day with customary 
breaks.  Fatigue caused by the veteran's condition, pain or 
side effects of medication would necessitate 30 to 59 minutes 
of rest during daytime hours.  Fatigue, pain or side effects 
from medication would be expected to result in a 21-25 
percent reduction in sustaining concentration, attention, 
focus.  It was opined that the veteran would not be able to 
work an eight hour work day on a sustained basis.  The 
information was based on a clinical visit in February 2000.  
The veteran had not been seen since.  The associated clinical 
records evidence treatment for lumbosacral problems.  

On VA examination in November 2001, the veteran complained of 
flares of pain in his cervical spine three times per month.  
There as a history of chronic loss of motion.  There was no 
history of radicular symptoms or difficulty with coordination 
of the upper extremity.  There was a reported history of 
chronic weakness and early fatiguing.  Physical examination 
revealed pain on motion and pain associated with repeat of 
range of motion exercises.  Flexion was to 35 degrees, 
hyperextension to 40 degrees, right lateral bending to 35 
degrees and left lateral bending to 30 degrees.  Lateral 
rotation was 30 degrees bilaterally.  The assessment was 
degenerative arthritis of the cervical spine.

The veteran testified in May 2003 that a private physician 
had been treating his cervical spine problem since 1995 or 
1996 until approximately one year prior to the hearing when 
he started treatment with VA.   He reported that he 
constantly experienced numbness going down to his hands.  

Analysis

The Board finds that an increased rating is warranted when 
the cervical spine disability is evaluated under Diagnostic 
Code 5290 as the evidence of record demonstrates that the 
veteran experiences severe limitation of motion of the 
cervical spine.  The results of the range of motion testing 
conducted at the time of the four VA examinations demonstrate 
that the veteran has one third of his ability to forward 
flexion with a loss of 25 degrees out of 45 degrees noted in 
August 1998 representing the most severe restriction of 
forward flexion.  He has one third of his ability to extend 
his back with a loss of 25 degrees out of a possible 45 
degrees noted in August 1998 and April 2000 being the most 
severe restrictions of extension.  He experiences a loss of 
approximately 3/4 of the normal ability for right or left 
lateral flexion with a loss of 35 degrees out of a possible 
45 degrees noted in August 1998 and April 2000 being the most 
severe restrictions of left and right lateral rotation.  He 
also experiences a loss of approximately 3/4 of his ability to 
rotate to the left and right with a loss of 60 degrees out of 
a possible 80 degrees noted in April 2000 being the most 
severe restrictions of rotation.  The Board finds although 
not every range of motion is necessarily severe, the overall 
limitation of motion does more nearly approximate severe, 
especially the limitation of left and right rotation being 
approximately one-quarter of the normal range of motion.  The 
Board finds that a 30 percent rating is therefore warranted 
for  severe limitation of motion under Diagnostic Code 5290.  
A 30 percent disability evaluation is the maximum schedular 
evaluation under this Diagnostic Code.  

With regard to rating the veteran's spine disability under 
the criteria for intervertebral disc syndrome, in effect 
until September 22, 2002, this does not provide for a rating 
in excess of 30 percent.  There is no competent evidence of 
record demonstrating that the veteran experiences cervical 
radiculopathy.  A separate rating for neurological impairment 
would not be appropriate.  More over, there is no indication 
that the veteran has had severe or recurring attacks with 
intermittent  relief.  

The Board finds a rating in excess of 30 percent is not 
warranted when the service-connected cervical spine 
disability is evaluated under the current rating criteria for 
evaluation of the cervical spine.  There is no competent 
evidence of record that the service-connected cervical spine 
disability is manifested by favorable or unfavorable 
ankylosis or a such a significant loss of motion that it 
equates to ankylosis of the cervical spine.  The veteran does 
have restrictions in his range of motion but there is no 
evidence at all demonstrating that this restriction of the 
range of motion is less than 1/4 of the normal range of motion.  
The Board finds this does not equate to ankylosis of the 
cervical spine.  

With regard to the criteria in effect from September 23,  
2002, for the intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of four to six weeks.  As such, a 
disability rating in excess of 30 percent is not warranted  
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10  
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
the 30 percent disability rating to be assigned for severe 
limitation of motion of the cervical spine adequately 
compensates the veteran for his pain and functional loss in 
this case. 

An evaluation in excess of 30 percent is also not warranted 
based on a combination of orthopedic and neurologic 
manifestations, as there is no evidence of record identifying 
separate neurological impairment which is attributed to the 
cervical spine.   

Entitlement to an effective date prior to September 1, 1991, 
for additional Department of Veterans Affairs (VA) disability 
compensation benefits for a dependent child.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As to compensation for dependents, additional compensation is 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for that purpose shall 
be payable from the effective date of such rating, but only 
if such proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f); 
McColley v. West, 13 Vet. App. 553, 555-56 (2000) (award of 
dependency benefits not contingent on the "mailing" of the 
required evidence, but rather its "receipt" by VA); See also 
Montalvo v. Brown, 7 Vet. App. 312, 314 (1995) (to "furnish" 
constitutes something "more than mere mailing," and requires 
actual receipt).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent 's existence, if evidence is received within 
one year of notification of such rating action. 38 C.F.R. § 
3.401(b)(1).

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, birth of a child, or death of a dependent for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).

The United States Court of Veterans Appeals (Court) has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet. App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  The Court has also specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  Id.\ 

Analysis

The veteran is seeking an effective date prior to September 
l, 1991 for additional disability compensation benefits for a 
dependent child, A.H.  

The veteran has been in receipt of at least a 30 percent 
combined disability evaluation since August 16, 1978.  

A birth certificate associated with the claims file indicates 
that A.H. was born in April 1981.  

In October 1981, the veteran submitted a Declaration of 
Marital Status wherein the only dependent reported was a 
daughter who was born in November 1961.  

Associated with the claims file is a Social Security Number 
Solicitation which is dated August 28, 1991.  This document 
includes the Social Security number for A.H.  This document 
is not date stamped by VA.  It was the RO's responsibility to 
date stamp the letter when received.  In the absence of such 
date same and the unmistakable fact that such letter was 
received by the RO, the Board finds reasonable doubt should 
be granted the veteran and the date of document should be 
considered the date of receipt.  

Between August 16, 1978 and August 28, 1991, there is no 
communication of record from the veteran informing VA that 
the veteran was claiming additional VA benefits for his son 
A.H.  There is also no such evidence included in the 
veteran's vocational rehabilitation folder.  

Based on the above evidence, the Board finds the following 
chronology controls the outcome of this decision:  the date 
of the qualifying disability was August 16, 1978; the date 
that the dependency of A.H. arose was date of birth or April 
12, 1981; and the date of receipt of the claim was August 28, 
1991.  As noted above, the enabling regulation provides with 
respect to the effective date for additional compensation or 
pension for dependents that the effective date will be the 
latest of the following dates: (1) date of claim; (2) date 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; (4) 
date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).  The Board finds therefore, that the effective date 
for the grant of additional benefits for the veteran's child, 
A.H. is the date of receipt of claim.  

A RO hearing was conducted in July 1993.  The veteran 
testified that he submitted written notification to VA of the 
birth of his son in December 1981.  He submitted what he 
reported was a copy of the letter he submitted directly to 
the RO at that time.  The correspondence, dated in December 
1981, states "Request my son [A.H.] be added to my list of 
dependents."  He also submitted a copy of correspondence 
dated in January 1985 indicating that his wife should be 
removed from his dependents and his son, A.H. should remain.  
The Board notes, however, that the originals of the December 
1981 and January 1985 letters are not of record with VA.  
Other than the veteran's own allegations, there is no 
evidence supporting his allegations that he mailed these 
letters to the RO when indicated.  VA has searched for the 
documents without success.  An April 1998 Report of Contact 
indicates that a search of the vocation, rehabilitation and 
education folder of the veteran failed to evidence any 
indication of a dependency change prior to 1992.  A July 2000 
Report of Contact indicates that a review of mail and other 
records at the Philadelphia RO failed to reveal any documents 
concerning the veteran.  As noted above, The Court has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet. App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  The Court has also specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  Id.  
The Board finds that the veteran's allegations and 
submissions do not provide clear evidence that VA actually 
received the documents in 1981 and 1985

The veteran testified at a Board hearing in July 1997, that 
he was under the impression that he could not have more than 
two dependents and his spouse for compensation purposes.  He 
testified that he informed VA in 1984 about the birth A.H.  
However, there is no supporting evidence of that in the 
claims file. 

The veteran testified at another Board hearing May 2003 that 
the effective date for the grant of additional compensation 
benefits for A.H. should be December 15, 1981 as he was born 
in 1981 and notice to VA was provided in 1984.  He testified 
that he provided a copy of A.H.'s birth certificate in 1984.  
He reiterated that it was his contention that 1984 was the 
first time that he informed VA of A.H.'s birth.  There is no 
objective evidence of record indicating that VA received a 
copy of A.H.'s birth certificate prior to September 1, 1991.  
An earlier effective date is therefore not warranted. 




ORDER

Entitlement to a rating 30 percent for arthritis of the 
cervical spine is warranted.  The appeal is granted to this 
extent, subject to the laws and regulations governing 
monetary awards.

Entitlement to service connection for left ear hearing loss 
is not warranted.  Entitlement to a rating in excess of 10 
percent for arthritis of the right knee is not warranted.  
Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is not warranted.  Entitlement to a rating 
in excess of 10 percent for arthritis of the right ankle is 
not warranted.  Entitlement to a rating in excess of 10 
percent for arthritis of the left ankle is not warranted.  
Entitlement to a rating in excess of 10 percent for arthritis 
of the right elbow is not warranted.  Entitlement to a rating 
in excess of 10 percent for arthritis of the right foot is 
not warranted.  Entitlement to a rating in excess of 10 
percent for arthritis of the left foot is not warranted.  The 
appeal is denied.  Entitlement to an effective date prior to 
September 1, 1991, for additional Department of Veterans 
Affairs (VA) disability compensation benefits for a dependent 
child is not warranted.  To this extent, the appeal is 
denied.  


REMAND

The veteran has claimed entitlement to a rating in excess of 
10 percent for arthritis of the left elbow.  The most recent 
VA examination of record was conducted in November 2001.  At 
that time, the examiner only evaluated the veteran's right 
elbow.  The Board finds an examination must be conducted of 
the left elbow also.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination of his left elbow to 
ascertain all current symptomatology.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
medically indicated special studies and 
tests, including x-rays if deemed 
medically advisable, should be 
accomplished.  The examiner should 
clearly report ranges of motion.  With 
regard to ranges of motion, the examiner 
must indicate at what point (in degrees) 
that such motions elicit pain.  The 
examiner must provide an opinion as to 
the degree of additional functional loss 
(if any) due to weakness, fatigue, and 
incoordination, including during flare-
ups.

2.  After the examination is conducted, 
the RO should review the examination 
report to ensure that the examiner has 
furnished the necessary opinion regarding 
additional functional loss.  If not, the 
RO should return the report to the 
examiner for such an opinion.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if a higher 
rating is warranted for the veteran's 
left elbow disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


